— Proceeding initiated in this court, pursuant to subdivision 4 of section 6510 of the Education Law, to annul a determination of the Commissioner of Education fining petitioner $500, suspending his license to practice as a chiropractor *982for one year with the last nine months of the suspension stayed, and placing him on probation for one year. Following a hearing, petitioner, a chiropractor, was found guilty of unprofessional conduct for using the title “physician” in a widely circulated advertising newspaper. In this proceeding, petitioner concedes his guilt of the charge and contends that the penalty imposed, which effectively suspends his license to practice as a chiropractor for three months, is excessive. We find, however, that the punishment is not “‘“so disproportionate to the offense, iñ light of all the circumstances, as to be shocking to one’s sense of fairness”. ’ ” (Matter of Pell v Board of Educ., 34 NY2d 222, 233), and we, therefore, must confirm the determination. Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.